85129: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-25210: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 85129


Short Caption:LAS VEGAS METRO. POLICE DEP'T VS. DIST. CT. (DUE DILIGENCE GRP., LLC)Court:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - A853953Classification:Original Proceeding - Civil - Mandamus/Prohibition


Disqualifications:SilverCase Status:Disposition Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


PetitionerLas Vegas Metropolitan Police DepartmentCraig R. Anderson
							(Marquis Aurbach Coffing)
						Jacqueline V. Nichols
							(Marquis Aurbach Coffing)
						


Real Party in InterestDue Diligence Group, LLCJonathan Berkon
							(Elias Law Group LLP/Wash DC)
						Daniel Bravo
							(Wolf, Rifkin, Shapiro, Schulman & Rabkin, LLP/Las Vegas)
						Meaghan Mixon
							(Elias Law Group LLP/Wash DC)
						Bradley S. Schrager
							(Wolf, Rifkin, Shapiro, Schulman & Rabkin, LLP/Las Vegas)
						Maya Sequeira
							(Elias Law Group LLP/Wash DC)
						Courtney Weisman
							(Elias Law Group LLP/Wash DC)
						


RespondentAdriana Escobar


RespondentThe Eighth Judicial District Court of the State of Nevada, in and for the County of Clark





+
						Due Items
					


Due DateStatusDue ItemDue From


09/06/2022OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


08/05/2022Filing FeePetition Filing Fee Waived.  State/County/Municipality. (SC)


08/05/2022Petition/WritFiled Petition for Writ of Prohibition, or Alternatively, Mandamus. (SC)22-24625




08/05/2022AppendixFiled Appendix to Petition for Writ. (SC)22-24627




08/05/2022MotionFiled Petitioner Las Vegas Police Department's Emergency Motion for Relief to Stay Under NRAP 27(e). (SC)22-24628




08/09/2022MotionFiled Real Party in Interest Due Diligence Group, LLC's Opposition to Petitioner LVMPD's Emergency Motion for Relief to Stay Under NRAP 27(e). (SC)22-24904




08/09/2022OtherJustice Abbi Silver disqualified from participation in this matter. Disqualification Reason: Voluntary Recusal


08/10/2022Order/ProceduralFiled Voluntary Disclosure.  I (J. Pickering) have no bias for or against any party to this proceeding.  However, I make this disclosure so that any person who wishes to request my recusal may do so.  Given the August 12, 2022, deadline specified in the emergency stay motion, any recusal request should be made in writing no later than August 10, 2022, at 5 p.m.  (SC)22-24987




08/10/2022Order/ProceduralFiled Notice of Recusal.  Pursuant to NCJC Rule 2.11(A), I recuse myself from participation in this matter based on my friendship with Joseph Lombardo and Governor Steve Sisolak, who has come to my house for dinner.22-24988




08/10/2022MotionFiled Petitioner Las Vegas Metropolitan Police Department's Reply in Support of Emergency Motion for Relief to Stay Under NRAP 27(e). (SC)22-25100




08/11/2022Order/DispositionalFiled Order Denying Petition.  "ORDER the petition DENIED."  fn1[In light of this order, petitioner's emergency motion for stay is denied as moot.]  SNP22-JH/LS/DH22-25210





Combined Case View